Judgment modified by striking out all the adjudging provisions thereof and by inserting in lieu thereof the following: “It is ordered, adjudged and decreed that the defendant, its officers and agents, be and hereby are restrained and enjoined from using any lists of names taken from the books of the plaintiff, of copies of the same or memoranda made therefrom, and are hereby directed to return to plaintiff all lists of names taken from the books of plaintiff and all books and other memoranda or copies of same which belong to plaintiff and which are in control or possession of the defendant or any of its officers or agents,” and as so modified, the judgment is affirmed, together with the order, without costs to either party. All concurred.